Opinion issued July 26, 2012




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                               NO. 01-12-00161-CV
                           ———————————
                       IN RE STATE FARM LLOYDS,
                                    Relator



                   On Appeal from the 212th District Court
                          Galveston County, Texas
                      Trial Court Case No. 10-CV-2741



                         MEMORANDUM OPINION

      In this original proceeding, Relator State Farm Lloyds seeks relief from a

trial court order that (1) compels discovery, and (2) strikes evidence offered in

support of State Farm’s objection to Real-Party-In-Interest’s discovery request.

State Farm has since notified the Court that the underlying case has been
transferred to an MDL pretrial court, rendering the discovery order at issue in this

original proceeding moot. We do not have jurisdiction over moot orders. E.g.,

FDIC v. Nueces Cnty., 886 S.W.2d 766, 767 (Tex. 1997); see also In re Becker,

No. 01-10-00917-CV, 2011 WL 1588520, at *1 (Tex. App.—Houston [1st Dist.]

April 21, 2011, orig. proceeding) (mem. op.) (dismissing mandamus proceedings

as moot because the “subject orders are not longer in effect”).

      We dismiss the petition for writ of mandamus.

                                  PER CURIAM



Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                          2